ON APPLICATION FOR REINSTATEMENT
PER CURIAM.*
|, This proceeding arises out of an application for reinstatement filed by petitioner, Derek John Honoré, an attorney who is currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Honore, 03-0980 (La.12/3/03), 861 So.2d 161, we imposed a fully deferred two-year suspension with probation upon petitioner. On February 15, 2008, we revoked petitioner’s probation and ordered him to serve the previously deferred suspension for his failure to comply with the conditions of probation. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) took no position regarding the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended petitioner be reinstated to the practice of law. Neither petitioner nor the ODC objected to the hearing committee’s recommendation.
|2After considering the record in its entirety, we will adopt the committee’s recommendation and reinstate petitioner to the practice of law. As found by the committee, the record provides clear and convincing evidence of petitioner’s compliance with the reinstatement criteria. In particular, the record supports a finding that petitioner has now earned the additional hours of continuing legal education which were required as a condition of his probation in the underlying disciplinary matter. He has also satisfied his ordinary OLE requirements for the year 2011. Most importantly, petitioner has acknowledged the wrongfulness and seriousness of his misconduct and has expressed remorse. Under these circumstances, we find petitioner *743has shown that he possesses the requisite competence, honesty, and integrity to be reinstated to the practice of law.
DECREE
Upon review of the recommendation of the disciplinary board’s adjudicative committee chair, and considering the record, it is ordered that Derek John Honoré, Louisiana Bar Roll number 25711, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.

 Chief Justice Kimball not participating in the opinion.